         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

KATHLEEN F. B.,

                              Plaintiff,
                                                             1:19-CV-1472
v.                                                           (GTS)

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                        Defendant.
______________________________________

APPEARANCES:                                                 OF COUNSEL:

AVARD LAW OFFICES                                            CRAIG POLHEMUS, ESQ.
  Counsel for Plaintiff
P.O. Box 101110
Cape Coral, FL 33910

SOCIAL SECURITY ADMINISTRATION                               RAMI VANEGAS, ESQ.
OFFICE OF GENERAL COUNSEL–REGION I                           Special Assistant U.S. Attorney
  Counsel for Defendant
JFK Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this action filed by Kathleen F. B. (“Plaintiff”) against the

Commissioner of Social Security Andrew Saul1 (“Defendant”) pursuant to 42 U.S.C. § 405(g),

are (1) Plaintiff’s motion for judgment on the pleadings, and (2) Defendant’s motion for

judgment on the pleadings. (Dkt. Nos. 11, 14.) For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings is granted, Defendant’s motion for judgment on the




1
       Andrew Saul was sworn in as the Commissioner of the Social Security Administration on
June 17, 2019.
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 2 of 10




pleadings is denied, and this case is remanded for further proceedings by a constitutionally

appointed ALJ.

I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1964, making her 48 years old at her alleged onset date and 54 years

old at the date of the ALJ’s decision. Plaintiff reported having an 11th grade education and that

she did not complete her GED. She also reported past work as an administrative assistant in a

hotel and a school bus driver. In her application, Plaintiff alleged disability due to multiple

sclerosis, fibromyalgia, arthritis in her spine and right hip, sleep apnea, memory issues,

hypothyroidism, hypertension, right lung disease, and irregular heartbeat.

       B.      Procedural History

       Plaintiff applied for Disability Insurance Benefits on September 22, 2014. Plaintiff’s

application was initially denied on January 12, 2015 and again on reconsideration on June 26,

2015, after which she timely requested a hearing before an Administrative Law Judge (“ALJ”).

Plaintiff appeared at a hearing before ALJ Valencia Jarvis on November 16, 2017. On

September 24, 2018, the ALJ issued a written decision finding Plaintiff was not disabled under

the Social Security Act for the period between her alleged onset date of June 15, 2013, and her

date last insured of March 31, 2016. (T. 18-28.)2 On August 27, 2019, the Appeals Council

denied review, making the ALJ’s decision the final decision of the Commissioner. (T. 4-8.)

       C.      The ALJ’s Decision




2
        The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                  2
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 3 of 10




       Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 15-24.) First, the ALJ found that Plaintiff had not engaged in substantial

gainful activity between her alleged onset date and her date last insured. (T. 20.) Second, the

ALJ found that Plaintiff’s obesity and degenerative disc disease of the lumbar spine are severe

impairments, while her multiple sclerosis, fibromyalgia, rheumatoid arthritis, cardiomegaly,

hypothyroidism, sleep apnea, anxiety and depression are either not severe impairments or not

medically determinable impairments. (T. 20-24.) Third, the ALJ found that Plaintiff’s severe

impairments do not meet or medically equal one of the listed impairments in 20 C.F.R. § 404,

Subpart P, App. 1 (the “Listings”); specifically, the ALJ considered Listing 1.04. (T. 24.)

Fourth, the ALJ found that Plaintiff has the residual functional capacity (“RFC”) to perform

               light work as defined in 20 CFR 404.1567(b) except: The claimant
               can perform unlimited push/pull. She can occasionally climb
               ramps and stairs and never climb ladders, ropes, or scaffolds. She
               can frequently balance and occasionally stoop, kneel, crouch and
               crawl. She can occasionally work around unprotected heights,
               dangerous equipment and extreme heat.

(T. 24.) Fifth, the ALJ found that Plaintiff could perform her past relevant work as a head

housekeeper, which the vocational expert testified is classified as a light position with a specific

vocational preparation (“SVP”) rating of 6. (T. 27.) The ALJ therefore concluded that Plaintiff

was not disabled during the relevant time period.

       D.      The Parties’ Briefing on Their Motions

               1.      Plaintiff’s Motion for Judgment on the Pleadings

       Generally, in her motion, Plaintiff makes five arguments. (Dkt. No. 11, at 16-25 [Pl.’s

Mem. of Law].) First, Plaintiff argues that the ALJ erred in failing to account for her hearing

impairment despite the consultative examiner’s notation that Plaintiff seemed to have significant

difficulty hearing during the examination and Plaintiff’s testimony that her treating physician

                                                  3
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 4 of 10




recommended that she have her hearing problems examined. (Id. at 16-17.) Plaintiff argues that

this error is not harmless because her past work requires the ability to frequently hear and the

ALJ found that she could still perform that past work. (Id.)

       Second, Plaintiff argues that the ALJ erred in failing to account for her alleged need to

use a handheld assistive device and that such error is not harmless because the vocational expert

testified that requiring an assistive device would preclude her from performing her past work as

a head housekeeper. (Id. at 17-18.) More specifically, Plaintiff argues that the ALJ incorrectly

found that no physician opined the need for an assistive device and improperly ignored Dr.

Gluzberg’s opinion that Plaintiff did in fact require a cane or assistive device to ambulate in the

workplace. (Id.)

       Third, Plaintiff argues that the ALJ erred in failing to include limitations in the RFC

related to her alleged memory loss, decreased concentration, confusion, and mental fogginess

despite evidence that substantiates these allegations. (Id. at 18-20.)

       Fourth, Plaintiff argues that the ALJ erred in affording great weight to the opinions of the

non-examining state agency medical consultants but failing to find certain impairments to be

severe (including osteoarthritis, peripheral neuropathy, and affective disorder) given that the

opinions of those physicians were based in part on their finding that these additional conditions

were severe impairments. (Id. at 20-21.)

       Fifth, Plaintiff argues that remand is necessary because the ALJ was not constitutionally

appointed at the time she conducted Plaintiff’s hearing and thus the hearing was constitutionally

deficient. (Id. at 21-25.) More specifically, Plaintiff argues the she did not forfeit this argument

by failing to raise it before either the ALJ or the Appeals Council because (a) Supreme Court

precedent specifically holds that failure to raise an argument before the Appeals Council does



                                                  4
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 5 of 10




not waive it, (b) other precedent (including from the Supreme Court) suggests that failure to

raise such an argument before the ALJ is also not required, (c) Supreme Court precedent holds

that objections based on the Appointments Clause are structural and therefore may be considered

whether or not they were raised during the administrative proceedings below, and (d) Supreme

Court precedent has held that Social Security claimants are not barred from raising constitutional

claims for the first time in federal court because the Social Security Administration has no power

to adjudicate such claims. (Id.)

               2.       Defendant’s Motion for Judgment on the Pleadings

       Generally, in his motion, Defendant makes five arguments. (Dkt. No. 12, at 5-21 [Def.’s

Mem. of Law].) First, Defendant argues that the ALJ properly considered Plaintiff’s alleged

hearing difficulties given that there is no diagnosis of hearing loss, no evidence that Plaintiff was

shown to have decreased hearing on examinations, and no treatment for hearing loss

substantiated by the record. (Id. at 5-7.) Defendant argues that, even if the consultative

examiner’s observation and Plaintiff’s testimony constitute evidence of hearing loss, the ALJ

properly weighed the facts and resolved the conflict between that evidence and the rest of the

evidence that did not demonstrate any hearing impairment, and that there is no basis for

questioning the ALJ’s weighing of the evidence on this point. (Id.)

       Second, Defendant argues that the ALJ properly considered whether Plaintiff required an

assistive device, and that, even if the ALJ’s statement that no physician had indicated the need

for an assistive device was erroneous, such error was harmless because Dr. Gluzberg’s own

treatment notes do not support her opinion, and other evidence shows that Plaintiff was engaged

in significant walking activity without any indication that she required the use of an assistive

device. (Id. at 7-8.)



                                                  5
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 6 of 10




        Third, Defendant argues that the ALJ properly assessed Plaintiff’s mental impairments

and functioning because treatment notes from the relevant time period contained

overwhelmingly normal mental findings and the consultative examiner found that Plaintiff was

at most mildly impaired by her mental impairments, but that they would not affect her work-

related functioning. (Id. at 8-10.) Defendant also argues that the ALJ specifically found more

restrictive portions of the state agency consultant’s opinions related to mental functioning

inconsistent with the rest of the evidence. (Id.)

        Fourth, Defendant argues that the ALJ properly weighed the opinion evidence and her

RFC is supported by the opinions on which she relied, even if she did not adopt all of the

specific impairments that those sources opined were severe. (Id. at 10-11.)

        Fifth, Defendant argues that Plaintiff forfeited her argument related to the

constitutionality of the ALJ’s appointment at the time of the hearing by failing to raise that

argument during the administrative proceedings because her failure to do so renders that

argument untimely according to the interpretation of the law by the Supreme Court, the Second

Circuit, and a majority of district courts. (Id. at 11-21.)

II.     APPLICABLE LEGAL STANDARDS

        A.      Standard of Review

        A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence



                                                    6
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 7 of 10




standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner's conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec'y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether

an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.



                                                 7
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 8 of 10




The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

                First, the [Commissioner] considers whether the claimant is
                currently engaged in substantial gainful activity. If he is not, the
                [Commissioner] next considers whether the claimant has a
                “severe impairment” which significantly limits his physical or
                mental ability to do basic work activities. If the claimant suffers
                such an impairment, the third inquiry is whether, based solely on
                medical evidence, the claimant has an impairment which is listed
                in Appendix 1 of the regulations. If the claimant has such an
                impairment, the [Commissioner] will consider him disabled
                without considering vocational factors such as age, education, and
                work experience; the [Commissioner] presumes that a claimant
                who is afflicted with a “listed” impairment is unable to perform
                substantial gainful activity. Assuming the claimant does not have
                a listed impairment, the fourth inquiry is whether, despite the
                claimant's severe impairment, he has the residual functional
                capacity to perform his past work. Finally, if the claimant is
                unable to perform his past work, the [Commissioner] then
                determines whether there is other work which the claimant could
                perform. Under the cases previously discussed, the claimant
                bears the burden of the proof as to the first four steps, while the
                [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

        After carefully considering whether remand is warranted, the Court answers this

question in the affirmative for the following reasons.

       Until recently, there was a significant split amongst the Circuit Courts of Appeal

regarding whether a Social Security disability claimant waives the right to raise an Appointments

Clause argument in federal court if such argument was not raised before the ALJ during the

administrative proceedings. However, the Supreme Court recently resolved that split, holding



                                                 8
         Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 9 of 10




that there is no issue-exhaustion requirement in Social Security cases that would obligate a

claimant to raise an Appointments Clause argument during the administrative proceedings. Carr

v. Saul, 593 U.S. ___ (2021).

       As a result, the Court finds that Plaintiff is not barred from raising her Appointments

Clause challenge in this litigation. Because the parties do not dispute that the ALJ overseeing

Plaintiff’s claim was not constitutionally appointed at the time she conducted the hearing,

Plaintiff is entitled to remand for a hearing before a constitutionally appointed ALJ and a new

decision on her claim.3 See Lucia v. S.E.C., 138 S.Ct. 2044, 2055 (2018) (“This Court has also

held that the ‘appropriate’ remedy for an adjudication tainted with an appointments violation is a

new ‘hearing before a properly appointed’ official.”). Because Plaintiff will have a new hearing

and new decision, the Court declines to reach the merits of Plaintiff’s other arguments related to

the ALJ’s decision of September 24, 2018. Additionally, the Court finds that Plaintiff’s claim

must be assigned to a different ALJ on remand. See Lucia, 138 S.Ct. at 2055 (finding that a case

3
        The Court notes that, although the ALJ’s decision was not issued until after July 16, 2018
(the date that the Acting Commissioner of the Social Security Administration properly
appointed all of the agency’s ALJs), such fact does not change the analysis because Plaintiff still
did not have an opportunity to have a hearing before a constitutionally appointed ALJ. See
Wooden v. Comm’r of Soc. Sec., 19-CV-6710, 2021 WL 533508, at *3 (S.D.N.Y. Feb. 12, 2021) (“I
note that it is irrelevant to the analysis that the ALJ was constitutionally appointed on July 16,
2018, after Wooden’s hearing on April 20, 2018, but before issuing the decision on August 2,
2018. As other districts have noted, a claimant’s interest in having a hearing before a properly
appointed ALJ ‘squarely presents an Appointments Clause issue.’”) (emphasis in original);
Roundtree v. Comm’r of Soc. Sec., 19-CV-7347, 2021 WL 431514, at *14 n.16 (S.D.N.Y. Jan. 15,
2021) (noting courts discussing the effect on the analysis (if any) of a situation in which there
was a hearing before appointment but a decision after appointment found that cases that were
“in the pipeline” prior to the Commissioner’s appointment of ALJs on July 16, 2018, should be
treated the same regardless of whether the ALJ’s decision was rendered after that date) report-
recommendation adopted by 2021 WL 431452 (S.D.N.Y. Feb. 8, 2021). Notably, Defendant did
not raise any argument that the ALJ’s appointment after the hearing but before the ALJ’s
decision renders Plaintiff’s Appointment Clause challenge invalid or moot; rather, he asserts
only that Plaintiff did not make a timely challenge to the constitutionality of the ALJ’s
appointment. (Dkt. No. 14, at 11-21 [Def.’s Mem. of Law].)
                                                 9
        Case 1:19-cv-01472-GTS Document 17 Filed 05/27/21 Page 10 of 10




remanded for an Appointments Clause violation must be heard by a different ALJ, even if the

ALJ who heard the case the first time is now constitutionally appointed, because that ALJ “has

already both heard [plaintiff’s] case and issued an initial decision on the merits. He cannot be

expected to consider the matter as though he had not adjudicated it before.”).

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 14) is

DENIED; and it is further

       ORDERED that this case is REMANDED to the Commissioner for further proceedings

consistent with this Decision and Order; on remand, Plaintiff’s claim should be reassigned to a

different ALJ for a new hearing and decision.

Dated: May 26, 2021
       Syracuse, New York




                                                10
